Filed 11/16/22 P. v. Resendiz CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080148

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD290583)

 JOEL ISAIAS RESENDIZ,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Runston G. Maino, Judge. Affirmed.
         Siri Shetty, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
         A jury convicted Joel Isaias Resendiz of assault with force likely to

cause great bodily injury (Pen. Code,1 § 245, subd. (a)(4)); inflicting corporal
injury (§ 273.5, subd. (a)); and petty theft (§ 484). The jury also found the


1     All further statutory references are to the Penal Code unless otherwise
stated.
victim was a person within the meaning of section 1203.097, subdivision (a).
Resendiz was granted probation subject to 120 days in custody among other
conditions.
      Resendiz filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Resendiz the opportunity
to file his own brief on appeal, but he has not responded.
                          STATEMENT OF FACTS
      Appellate counsel has provided an accurate summary of the facts of the
offenses in the opening brief. We will adopt that summary here for
convenience.
      “PROSECUTION EVIDENCE
      “Leslie T. dated Resendiz from May 20, 2020 to February 2021. In
2021, she was 22 years old. In January 2021, Leslie learned that she was
pregnant with Resendiz’s baby.
      “On February 19, 2021, Resendiz had told Leslie he would push her
down the stairs of his two-story apartment.
      “On February 21, 2021, Resendiz contacted Leslie by telephone. He
was upset that she had gone out the previous night with friends. The
conversation ended when Resendiz stated, “I’m going to kill the baby.”
      “Thirty minutes later, Resendiz arrived uninvited to the apartment
Leslie shared with her mother. He was calm at that time. After Leslie
allowed Resendiz to use the restroom inside, he returned outside. They
talked through the screen door. After Resendiz became angry, Leslie closed
the front door.


                                       2
      “Resendiz banged on the window for several minutes. Leslie alleged
that Resendiz stated that he would break the window, and that he eventually
did break the window.
      “Leslie began recording Resendiz with her phone. He crawled through
the window and pointed a piece of broken glass at her before taking her
phone. They continued arguing.
      “Resendiz picked Leslie up and dropped her to the ground. After she
ran away, he picked her up again and threw her to the ground. While she
was on the ground, he put his knees on her elbows.
      “After Leslie wriggled away and went to the kitchen, Resendiz grabbed
her neck from behind with his forearm choked her for 10 to 15 seconds. She
was unable to breathe or talk. She pushed him away and ran outside. He
followed her and told her to come back inside.
      “The argument resumed when they returned inside. Resendiz picked
Leslie up for the third time and then threw her across the room, causing her
right leg to hit the sofa.
      “After Leslie’s leg hit the couch, Resendiz ran away.
      “During the incident, Leslie’s neighbor called 911. The police arrived
within 10 minutes of Resendiz leaving the area. Leslie was taken to the
emergency room, where she was discharged after six hours. She experienced
pain at the back of her head and to her right leg. She also had a sore throat
and difficulty swallowing.
      “A forensic nurse observed bruising along Leslie’s jawline and an
abrasion inside her mouth; these injuries were consistent with a person’s
fight-or-flight response to manual strangulation. Leslie also complained of a
headache, which also is a common symptom resulting from a chokehold.
Additional symptoms such as a sore throat, gravelly voice, and difficulty


                                       3
swallowing are also consistent with strangulation and could be indicative of
internal swelling even if the outward appearance of the neck appears normal.
According to the nurse, application of force to a person’s neck for about ten
seconds could cause internal injury and lead to death.
      “Leslie also had an abrasion on her neck, which might have been
caused by a necklace she was wearing A bruise also was observed on Leslie’s
right leg.
      “Leslie never recovered her phone, which she had paid $700 to
purchase.
      “In November 2021, Leslie posted a video to Instagram titled, “The
truth about my abuser”; she tagged Resendiz’s social media accounts.
      “DEFENSE EVIDENCE
      “In February 2021, Resendiz was 21 years old. He is [five feet six
inches] and at that time weighed about 125 or 130 pounds.
      “On February 21, 2021, Resendiz told Leslie that he wanted to talk.
During their conversation outside her apartment, he raised the issue of
suspected infidelity. When she closed the door on him, he knocked on her
window. He never threatened to break the window and didn’t intend to break
the window; it was an accident.
      “When Leslie began recording their argument, he became concerned
that she would post the video to social media. He entered her apartment so
that he could delete the video. When she wouldn’t reveal her password, he
put the phone in his pocket. She grabbed his shirt, kneed his genital area,
and scratched him.
      “Resendiz briefly left the apartment but returned when Leslie said she
would provide the password to her phone. But he left after she became more
aggressive. When he drove away, he threw her phone out of the window.


                                       4
      “Resendiz denied making any threats and maintained that he never
threw her to the ground or strangled her. He insisted that he never touched
her at all.”
                                   DISCUSSION
      As we have noted appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified several possible issues that were considered in evaluating the
potential merits of this appeal:
      1. Whether the trial court prejudicially erred by admitting evidence of
an alleged prior threat to kill an unborn child under Evidence Code
section 1109.
      2. Whether the trial court prejudicially erred by overruling a defense
objection to the prosecutor’s closing argument that the defense had tried to
“hide the ball.”
      3. Whether the trial court erred by overruling the defense objection to
the electronic search condition of probation.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Resendiz on this appeal.




                                       5
                             DISPOSITION
     The judgment is affirmed.



                                           HUFFMAN, Acting P. J.

WE CONCUR:




DATO, J.




DO, J.




                                  6